Citation Nr: 1232245	
Decision Date: 09/19/12    Archive Date: 09/24/12

DOCKET NO.  09-33 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether the appellant is entitled to an apportionment of the Veteran's VA compensation benefits.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Diliberto, Counsel



INTRODUCTION

The Veteran had active service from November 1981 to December 1997.  The appellant is the Veteran's former spouse.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a February 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, that denied the benefit sought on appeal.  The appellant appealed that decision and the case was referred to the Board for appellate review.  

The appellant testified at a Travel Board hearing before a Veterans Law Judge in June 2012.  A transcript of that proceeding is of record and has been associated with the claims file.  



FINDING OF FACT

A divorce decree indicates that the marriage between the appellant and the Veteran was dissolved on July [redacted], 2008; the appellant is not the Veteran's spouse.



CONCLUSION OF LAW

The criteria for an apportionment of the Veteran's VA compensation benefits have not been met.  38 U.S.C.A. §§ 101, 5307 (West 2002); 38 C.F.R. §§ 3.1, 3.50, 3.205, 3.206, 3.450, 3.451, 3.452 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant has claimed entitlement to apportionment of the Veteran's VA compensation benefits.  When an appellant is not residing with his or her "spouse", or when the Veteran's dependent children are not in his or her custody, all or any part of the compensation benefits payable to a Veteran may be apportioned as may be prescribed by the Secretary.  38 U.S.C.A. § 5307 (West 2002).

VA regulations provide for two types of apportionments.  A "general" apportionment may be paid under the circumstances set forth in 38 C.F.R. § 3.450.  More specifically, 38 C.F.R. § 3.450(a)(1)(ii) provides that an apportionment may be paid if the Veteran's spouse is not residing with him or the Veteran's children are not residing with him and the Veteran is not reasonably discharging his responsibility for the spouse's or child's support.  It is not necessary for the claimant to establish the existence of hardship in order to obtain an apportionment under 38 C.F.R. § 3.450.  See Hall v. Brown, 5 Vet. App. 294 (1993). 

The second type of apportionment is a "special" apportionment which may be paid under the circumstances set forth in 38 C.F.R. § 3.451.  That regulation provides that, without regard to any other provision regarding apportionment, where hardship is shown to exist, compensation benefits payable may be apportioned between the Veteran and his or her dependents on the basis of the facts of the individual case, as long as it does not cause undue hardship to the other persons in interest.  In determining the basis for special apportionment, consideration is to be given to such factors as the amount of VA benefits payable, other income and resources of the Veteran and those dependents on whose behalf the apportionment is claimed, and the special needs of the Veteran, his or her dependents and the apportionment claimants.  

Both of these types of apportionments (either "general" or "special" apportionment) are payable to a spouse or dependent.  38 U.S.C.A. § 5307(a)(2) (West 2002); 38 C.F.R. §§ 3.450(a)(1)(ii), 3.451.  

The term "spouse" means a person of the opposite sex who is a wife or husband.  38 U.S.C.A. § 101(31).  The term "wife" means a person whose marriage to the Veteran meets the requirements of 38 C.F.R. § 3.1(j) and 38 C.F.R. § 3.50(a).  Under 38 C.F.R. § 3.1(j), the term "marriage" means a marriage valid under the law of the place where the parties resided at the time of marriage or the law of the place where the parties resided when the rights to benefits accrued.  See also 38 C.F.R. § 3.205.  

In general, the term "child" of the Veteran includes an unmarried person who is under the age of 18 years; or, who, before reaching the age of 18 years became permanently incapable of self-support; or who, after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an approved educational institution.  A "child" of the Veteran also includes a stepchild of a veteran who acquired that status before the age of 18 and who is a member of the Veteran's household.  38 C.F.R. § 3.57 (2011).  

The Board notes that the "benefit-of-the-doubt" rule is not for application in contested claims such as this case because the benefit of the doubt cannot be given to both the appellant and the Veteran.  Elias v. Brown, 10 Vet. App. 259, 263 (1997). 

The appellant first claimed entitlement to an apportionment of the Veteran's compensation benefits in March 2004.   In May 2005 the appellant's apportionment request was approved and apportionment was granted in the amount of $327 per month, effective from April 1, 2004.  

In February 2006 the appellant requested an increase in the apportionment amount, indicating that the cost of living had increased.  In August 2007 this claim was denied, based on a finding that the appellant had not submitted requested information and/or evidence.  Thereafter, the appellant submitted additional information, again requesting an increase in the apportionment amount.  

In February 2009 the RO issued a letter denying the appellant's claim for an increased apportionment share and also notifying the appellant that her apportionment share was being terminated effective August 1, 2008, due to a showing that the Veteran and the appellant had become divorced.  

The appellant submitted a Notice of Disagreement (NOD) with this determination in March 2009.  The RO issued a Statement of the Case (SOC) in May 2009 and the appellant filed a Substantive Appeal (VA Form 9) in September 2009. 

The evidence of record reflects that the appellant and the Veteran were married on December [redacted], 1981 and were divorced on July [redacted], 2008.  The divorce decree indicates that the Veteran was to pay the appellant monthly alimony in the amount of $327 until such time that the appellant should remarry or cohabitate with a member of the opposite sex.  It was also noted that the Veteran was to pay the appellant a monthly sum of $125 for a period of 10 years as part of a property settlement.       

In a February 2009 statement the appellant indicated that the Veteran was not complying with the terms of their divorce agreement.  In the appellant's March 2009 Notice of Disagreement (NOD) she indicated that she had an adopted son and that she felt that payment should continue for this reason.  

In April 2009 the Veteran submitted a statement requesting that the appellant not be paid a portion of his VA benefits.  He stated that he and the appellant had not lived together since November 2000 and that they were divorced in July 2008.  He stated that he has since remarried.  He also indicated the appellant has been employed since 2000, receives benefits from the Social Security Administration and has sufficient income.  

In her September 2009 Substantive Appeal (VA Form 9) the appellant reiterated her assertions that the Veteran was not making the payments required in their divorce agreement.  

In June 2012 the appellant testified at a hearing before a Veterans Law Judge.  During that hearing the appellant stated that she was married to the Veteran for 27 years and had a child with him.  She indicated that she last lived with the Veteran in 2005 and that their child is now 29 years old.  She also reiterated her previous assertions that the Veteran was not complying with the terms of their divorce and was not making any of the required payments established in the divorce agreement.   

After thorough consideration of the entirety of the evidence of record under the law and regulations as set forth above, the Board has determined that the appellant is not entitled to an apportionment of the Veteran's VA compensation benefits.  A divorce decree is on file which reflects that the marriage between the appellant and the Veteran was dissolved on July [redacted], 2008.  Thus, the appellant is not eligible for an apportionment from that date as she is no longer a spouse of the Veteran.  The evidence also shows that the only child from the marriage is 29 years old.  Thus, no entitlement to an apportionment on the basis of the Veteran's child is warranted.

In a September 2004 statement the appellant indicated that her sister had passed away and that she was taking care of her son, who was 10 years old at that time.  To the extent that the appellant appears to assert that she cares for an adopted son, the Board notes that no evidence has been submitted that the Veteran ever adopted this child or assumed legal responsibility for his support.  Even assuming that the appellant herself has adopted her nephew, the Board notes that a stepchild is considered a child of the Veteran only so long as he is a member of the Veteran's household.  

In sum, the Board has determined that the appellant is not entitled to an apportionment of the Veteran's VA compensation benefits.  Accordingly, the appeal is denied.  

Duty to Assist

The board notes that the Veterans Claims Assistance Act of 2000 (VCAA) does not apply in this case, given the nature of the issue on appeal.  The U.S. Court of Appeals for Veterans Claims (Court) has held that the VCAA applies only to claims for benefits filed under Chapter 51 of Title 38, United States Code.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002); Lueras v. Principi, 18 Vet. App. 435 (2004); Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc).  Apportionment, the matter at issue in this case, is governed by Chapter 53, United States Code, and involves a determination as to how existing benefits are paid.  Thus, the VCAA does not apply.  See also Sims v. Nicholson, 19 Vet. App. 453, 456 (2006) (holding that the VCAA does not apply to claims for restoration of competency as the applicant "is not seeking benefits under Chapter 51, but, rather, is seeking a decision regarding how his benefits will be distributed under Chapter 55").  

In any event, the Board notes that the appellant has been repeatedly and adequately advised of the applicable legal criteria and the information needed to substantiate her claim, as evidence by multiple letters to the appellant as well as a detailed May 2009 Statement of the Case.  The record also reflects a prior apportionment claim from the appellant during which she was also notified of the information and evidence needed to substantiate that claim.  See e.g. Dalton v. Nicholson, 21 Vet. App. 23, 34 (2007) (holding that VCAA notice error was not prejudicial because the appellant demonstrated actual knowledge of the information and evidence necessary to substantiate the claim).  


ORDER

Entitled to an apportionment of the Veteran's VA compensation benefits is denied.  



____________________________________________
JOHN C. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


